DETAILED ACTION
		This office action is response to an amendment filed on 06/09/2022.
Response to Amendment
	1.	Claims 1-2, 8-9, 15 and 17 have been amended.
Response to Arguments
Applicant's arguments filed on 06/09/2022 have been fully considered but they are not persuasive.
The applicant respectfully argues on pages 8-11 in the remarks that current prior arts don’t teach the independent claims 1, 8 and 15. Therefore, the rejection should be withdrawn. In response, the examiner disagrees with the applicant. The examiner’s interpretation of claims 1 is providing a method for using a first user data associate with a first computing device for determining a first custom content, wherein the first user data is received form first computing device in response to the first computing device  receives a first insertion instruction via a non-packet switching protocol information stream, using a second user data associate with a second computing device for determining a second custom content, wherein the second user data is received form the second computing device in response to the second computing device receives a second insertion instruction  via a non-packet switching protocol information stream, the first custom content is differ from the second custom content, and the first user data, and using packet switching protocol information stream for sending the first custom content to the first computing device and the second custom content to the second computing device. BARTHOLOMAY’s teaching in paragraph 51 about generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content, his teaching in the same paragraph about generating using a user profile by a central server is interpreted as determining based on second user data, one or more customer premises is equated to second computing device, targeted advertisement is equated to custom content. 
Del Sordo’s teaching in paragraphs 17 about using demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as received form the set top box or first computing device about target advertisement based on demographic information in response to the first computing device receives splice point, his teaching in paragraph 2 about using real time for watching  is interpreted as using real time streaming or non-packet switching protocol, his teaching in paragraphs 17 about using a set-top box is interpreted as using multiple set top boxes or a second computing device, demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as received form the set top box or second computing device about target advertisement based on demographic information in response to the first computing device receives splice point, and his teaching in paragraph 2 about using real time for watching  is interpreted as using real time streaming or non-packet switching protocol. Del Sordo-532’s teaching in fig. 1, elements 150 teaches using multiple set top boxes or computing devices, his teaching in paragraph 15 about using targeted advertisement is equated to first and second custom content, his teaching in paragraph 27 about retrieving a “set up service” by a set top box is read as a server sends custom content to set top boxes, his teaching in paragraph 19 about using a public packet switching network for communication is read as using packet switching network protocol. Furthermore, Sylvain’s teaching on page 3, lines 19-42,restricted group of user is interpreted as multiple user, user’s initial preference information is taken as first and second user content or first and second custom content, page 3, lines 43-53 or last paragraph, using voting information for selecting or deselecting by the user for advertisement is read as custom content are deferent from each other, his teaching in page 3, lines 19-42,restricted group of user (such as household) is interpreted as first user is associated with second user, user’s initial preference information is taken as using house hold custom content where one user data is associated with another user data. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sylvain in combination with Del Sordo-532, Del Sordo and BARTHOLOMAY teach claimed invention. 
	As for applicant’s argument regarding claim 15 on pages 8-11 in the remarks, the examiner also disagrees with the applicant for this claim. The examiner’s interpretation of claim 15 is providing a method for using a first user data related with the first user location, for determining a first custom content, wherein the first  user data is received in response to a first computing device at the first user location receives the first insertion instruction via a non-packet switching protocol, using a second user data associated with a second user for determining a second custom content, wherein the user data is received in response to a second computing device at the second user location that receives a second insertion instruction via a non-packet switching protocol information  stream, and the first user data is related with the second user data. Using packet switching protocol information stream for sending first custom content to the first user data and second custom content to the second user data. BARTHOLOMAY’s teaching in paragraph 35 about premises like home 144 or office 168 is interpreted as using different user location, his teaching in paragraph 51 about generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content, his teaching in paragraph 35 about using a premises like home 144 or office 168 is interpreted as using different user location, his teaching paragraph 51 about  generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content, Del Sordo’s teaching in paragraphs 17 about using demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as received form the set top box or first computing device about target advertisement based on demographic information in response to the first computing device receives splice point, his teaching in paragraph 2 about using real time for watching is interpreted as using real time streaming or non-packet switching protocol, his teaching in paragraphs 17 about using a set-top box is interpreted as using multiple set top boxes or a second computing device, demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server  when detect a splice point is read as received form the set top box or second computing device about target advertisement based on demographic information in response to the first computing device receives splice point, and his teaching in paragraph 2 about using real time for watching  is interpreted as using real time streaming or non-packet switching protocol. Del Sordo-532’s teaching in fig. 1, elements 150 about using multiple set top boxes or computing devices, his teaching in paragraph 15 about using targeted advertisement is equated to first and second custom content, his teaching in paragraph 27 about retrieving a “set up service” by a set top box is read as a server sends custom content to set top boxes, paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol. Sylvain’s teaching on page 3, lines 19-42, restricted group of user (such as household) is interpreted as first user is associated with second user, user’s initial preference information is taken as using house hold custom content where one user data is associated with another user data. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sylvain in combination with Del Sordo-532, Del Sordo and BARTHOLOMAY teach claimed invention. 
As for independent claim 8, this claim overcomes with current prior arts rejection, there is no prior art available that teaches the amended claim limitation. Therefore, this claim has been allowed. 
 				Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 15-20 are rejected under 35 U.S.C 103 (a) as being unpatentable over BARTHOLOMAY et al. (hereinafter, “BARTHOLOMAY”; WO 2012145443) in view of Del Sordo et al. (hereinafter, “Del Sordo”; 20120144420) in view of Del Sordo et al. (hereinafter, “Del Sordo-532”; 20120151532) and in further view of Sylvain et al. (hereinafter, “Sylvain”; CN 102257761). (For citation purpose, examiner has used English translation of CN 102257761. Both versions describe the same invention. The publication date for CN 102257761 is Nov/23/2011, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)). 
In response to claim 1, 
BARTHOLOMAY teaches a method comprising: determining, based on first user data associated with a first computing device, first custom content (paragraph 51, generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content),
determining, based on second user data associated with a second computing device, second custom content (paragraph 51, generating using a user profile by a central server is interpreted as determining based on second user data, one or more customer premises is equated to second computing device, targeted advertisement is equated to custom content),
BARTHOLOMAY does not teach explicitly about wherein the first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction via a non-packet-switching protocol information stream; wherein the second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction via the non-packet-switching protocol information stream. 
Del Sordo teaches wherein the first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction (paragraphs 17, demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as received form the set top box or first computing device about target advertisement based on demographic information in response to the first computing device receives splice point); via a non-packet-switching protocol information stream (paragraph 2, using real time for watching  is interpreted as using real time streaming or non-packet switching protocol);
wherein the second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction (paragraphs 17, set-top box is interpreted as using multiple set top boxes or a second computing device, demographic information is read as user data, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server  when detect a splice point is read as received form the set top box or second computing device about target advertisement based on demographic information in response to the first computing device receives splice point); via the non-packet-switching protocol information stream (paragraph 2, using real time for watching  is interpreted as using real time streaming or non-packet switching protocol), and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY for a first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction via a non-packet-switching protocol information stream; and for  second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction via the non-packet-switching protocol information stream as taught by Del Sordo because it would allow reducing bandwidth of a network system while distributing targeted advertisement to customers. 
BARTHOLOMAY and Del Sordo don’t teach explicitly about sending, via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device.
Del Sordo-532 teaches sending, via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device (fig. 1, elements 150 teaches using multiple set top boxes or computing devices, paragraph 15, targeted advertisement is equated to first and second custom content, paragraph 27, retrieving a “set up service” by a set top box is read as a server sends custom content to set top boxes, paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY and Del Sordo to send via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device as taught by Del sordo-532 because it would provide a seamless transmission of data regarding unique customer demand.
BARTHOLOMAY, Del Sordo and Del Sordo-532 don’t teach explicitly about wherein the first custom content differs from the second custom content, and wherein the first user data is associated with second user data.
Sylvain teaches wherein the first custom content differs from the second custom content (page 3, lines 19-42,restricted group of user is interpreted as multiple user, user’s initial preference information is taken as first and second user content or first and second custom content, page 3, lines 43-53 or last paragraph, using voting information for selecting or deselecting by the user for advertisement is read as custom content are deferent from each other), and wherein the first user data is associated with second user data (page 3, lines 19-42,restricted group of user (such as household) is interpreted as first user is associated with second user, user’s initial preference information is taken as using house hold custom content where one user data is associated with another user data); and
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY, Del Sordo and Del Sordo-532 to use first custom content differs from the second custom content, and wherein the first user data is associated with second user data as taught by Sylvain because it would provide efficient and effective procedure to maintain a single, up-to date profile across different  content media and use that profile to present targeted advertisement to users through different media. 
In response to claims 2 and 17, 
BARTHOLOMAY, Del Sordo and Del Sordo-532 don’t teach explicitly about wherein the first user data is associated with the second user data base don each comprising at least one of: associated demographic information, an associated geographic location, or an associated user preference
Sylvain teaches wherein the first user data is associated with the second user data based on each comprising at least one of: associated demographic information, an associated geographic location, or an associated user preference (page 3, lines 19-42, restricted group of user (such as household) is interpreted as first user is associated with second user, user’s initial preference information is taken as using associated geographic location of the same family members).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY, Del Sordo and Del Sordo-532 to use first user data is associated with the second user data base don each comprising at least one of: associated demographic information, an associated geographic location, or an associated user preference as taught by Sylvain because it would provide efficient and effective procedure to maintain a single, up-to date profile across different  content media and use that profile to present targeted advertisement to users through different media. 
In response to claims 3 and 19, 
BARTHOLOMAY does not teach explicitly about the method of claims 3 and 19.
Del Sordo teaches wherein the non-packet-switching protocol information stream comprises a real-time content transport stream or a time-shifted content transport stream (paragraph 2, using real time for watching is interpreted as using real time streaming or non-packet switching protocol), and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY to use a non-packet-switching protocol information stream comprises a real-time content transport stream or a time-shifted content transport stream as taught by Del Sordo because it would allow reducing bandwidth of a network system while distributing targeted advertisement to customers. 
BARTHOLOMAY and Del Sordo don’t teach explicitly about wherein the packet-switching protocol information stream comprises an internet protocol information stream.
Del Sordo-532 teaches wherein the packet-switching protocol information stream comprises an internet protocol information stream (paragraph 19, using a public packet switching network for communication is read as using packet switching network protocol).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY and Del Sordo to use a packet-switching protocol information stream comprises an internet protocol information stream as taught by Del Sordo-532 because it would provide a seamless transmission of data regarding unique customer demand.  
In response to claims 4 and 20, 
BARTHOLOMAY teaches wherein the first computing device comprises at least one of: a first user device, a first television, a first mobile device, a first smart phone, a component of a first vehicle entertainment system, a first portable media player, a first gateway, a first home communications terminal (HCT), or a first set top box (paragraph 51, one or more set top boxes), and 
wherein the second computing device comprises at least one of: a second user device, a second television, a second mobile device, a second smartphone, a component of a second vehicle entertainment system, a second portable media player, a second gateway, a second HCT, or a second set top box (paragraph 51, one or more set top boxes).
In response to claims 5 and 16, 
BARTHOLOMAY teaches wherein the first custom content comprises a first advertisement, and wherein the second custom content comprises a second advertisement (paragraph 51, personalized targeted advertisement explicitly teaches using first and second advertisement).
In response to claim 6, 
BARTHOLOMAY teaches wherein the first computing device is associated with a first user location, and wherein the second computing device is associated with a second user location (paragraph 35, premises like home 144 or office 168 is interpreted as using different user location or a first and second user location).
In response to claim 15, 
BARTHOLOMAY teaches a method comprising: determining, based on first user data associated with a first user location, first custom content (paragraph 35, premises like home 144 or office 168 is interpreted as using different user location, paragraph 51, generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content),
determining, based on second user data associated with a second user location, second custom content (paragraph 35, premises like home 144 or office 168 is interpreted as using different user location, paragraph 51, generating using a user profile by a central server is interpreted as determining based on first user data, one or more customer premises is equated to first computing device, targeted advertisements are equated to custom content), and 
BARTHOLOMAY does not teach explicitly about wherein the first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction via a non-packet-switching protocol information stream; wherein the second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction via the non-packet-switching protocol information stream. 
Del Sordo teaches wherein the first user data is received in response to a first computing device at the first user location receiving a first insertion instruction via a non-packet- switching protocol information stream (this limitation is identical to claim 1, therefore, it is rejected as claim 1);
wherein the second user data is received in response to a second computing device at the second user location receiving a second insertion instruction via the non-packet-switching protocol information stream (this limitation is identical to claim 1, therefore, it is rejected as claim 1); and
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY for a first user data is received from the first computing device in response to the first computing device receiving a first insertion instruction via a non-packet-switching protocol information stream; and for  second user data is received from the second computing device in response to the second computing device receiving a second insertion instruction via the non-packet-switching protocol information stream as taught by Del Sordo because it would allow reducing bandwidth of a network system while distributing targeted advertisement to customers. 
BARTHOLOMAY and Del Sordo don’t teach explicitly about sending, via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device.
Del Sordo-532 teaches sending, via a packet-switching protocol information stream: the first custom content to the first user device, and the second custom content to the second user device (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY and Del Sordo to send via a packet-switching protocol information stream: the first custom content to the first computing device, and the second custom content to the second computing device as taught by  Del sordo-532 because it would provide a seamless transmission of data regarding unique customer demand. 
BARTHOLOMAY, Del Sordo and Del Sordo-532 don’t teach explicitly about wherein the first user data is associated with second user data. 
Sylvain teaches wherein the first user data is associated with second user data (page 3, lines 19-42, restricted group of user (such as household) is interpreted as first user is associated with second user, user’s initial preference information is taken as using house hold custom content where one user data is associated with another user data); and
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY, Del Sordo and Del Sordo-532 to use a first user data is associated with second user data as taught by Sylvain because it would provide efficient and effective procedure to maintain a single, up-to date profile across different content media and use that profile to present targeted advertisement to users through different media. 
In response to claim 18, 
BARTHOLOMAY teaches wherein the first user location comprises at least one of: a first neighborhood, a first residence, or a first business location (paragraph 35, premises like home 144 or office 168 is interpreted as using first residence and first business location), and 
wherein the second user location comprises at least one of: a second neighborhood, a second residence, or a second business location (paragraph 35, premises like home 144 or office 168 is interpreted as using second neighborhood and second business location).
Claim 7 is rejected under 35 U.S.C 103 (a) as being unpatentable over BARTHOLOMAY et al. (hereinafter, “BARTHOLOMAY”; WO 2012145443) in view of Del Sordo et al. (hereinafter, “Del Sordo”; 20120144420) in view of Del Sordo et al. (hereinafter, “Del Sordo-532”; 20120151532) in view of Sylvain et al. (hereinafter, “Sylvain”; CN 102257761) and in further view of Chung et al. (hereinafter, “Chung”; 20100161416). (For citation purpose, examiner has used English translation of CN 102257761. Both versions describe the same invention. The publication date for CN 102257761 is Nov/23/2011, therefore, it qualifies as a prior art under 35 U.S.V 103 (a)).
In response to claim 7, 
BARTHOLOMAY does not teach explicitly about the method of claim 7.
Del Sordo teaches further comprising: sending, by the first computing device to a content server, based on the first insertion instruction (paragraphs 17, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as the set top box sends advertisement replacement request to SDV server based on detected splice point), 
sending, by the second computing device to the content server, based on the second insertion instruction (paragraphs 17, detecting splice point in a content stream is read as a set top box receives instruction, sending an advertisement replacement request to SDV server when detect a splice point is read as the set top box sends advertisement replacement request to SDV server based on detected splice point),
BARTHOLOMAY, Del Sordo, Del Sordo-532 and Sylvain don’t teach explicitly about a first query comprising the first user data, a second query comprising the second user data.
Chung teaches a first query comprising the first user data (paragraph 48, recommended search query is interpreted as a query based on user choice or user data); and 
a second query comprising the second user data (paragraph 48, recommended search query is interpreted as a query based on user choice or user data).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BARTHOLOMAY, Del Sordo, Del Sordo-532 and Sylvain to use queries comprising with user data as taught by Chung because it would allow providing advertisement to customers based on their personal choices. 
Allowable Subject Matter
Claims 8-14 are allowed.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466   

/DIANE L LO/Primary Examiner, Art Unit 2466